                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

JUAN CARLOS MACEDO,

       Petitioner,
v.                                                       CASE NO. 8:17-cv-1444-T-02JSS
SECRETARY, DEPARTMENT
OF CORRECTIONS,

       Respondent.
________________________________/


                                            ORDER

       Petitioner is serving a 15-year Florida prison sentence as a prison release

reoffender for felony battery (great bodily harm) and discharge of firearm.

Petitioner’s first count was aggravated battery through great bodily harm,

permanent disability or permanent disfigurement (Dkt. 14 at Ex. 1), but the jury

returned a verdict of the lesser-included offense of felony battery (Dkt. 14, Ex. 2,

Vol. IV, Tr. 426; Dkt. 14, Ex. 3).1 The convictions under review were imposed

July 22, 2011. Petitioner brings this petition under 28 U.S.C. § 2254. The

Respondent concedes the petition is timely. Dkt. 12 at 6.



1
  The appendix appears in paper format only. Dkt. 14. It is not electronically docketed. Dkt. 13.
The appendix contains 21 separately numbered exhibits, which will be denoted as Ex. 1, Ex. 2,
etc. The trial transcript appears at Ex. 2 and is divided into volumes (“Vol. __, Tr. ___”).
       The Amended Petition brings seven grounds for habeas relief. Dkt. 5. The

Court discusses each of these in turn and denies relief.

    1. GROUND ONE

       Petitioner asserts he is entitled to federal habeas relief because he believes

the trial court abused its discretion when it denied his request for a special jury

instruction on the definition of “great bodily harm.”2 Yet this claim was not “fairly

presented” as a federal claim to the state court. A claim is not fairly presented if the

state court “must read beyond a petition or brief . . . that does not alert it to the

presence of a federal claim.” Baldwin v. Reese, 541 U.S. 27, 32 (2004). Requiring

courts to follow a “daisy chain” to divine the federal constitutional claim is an

insufficient presentation of the federal claim. See Howell v. Mississippi, 543 U.S.

440, 443–44 (2005) (holding federal claim was not properly presented where case

relied on by petitioner cited a case, which cited another case, which cited the

relevant case).

       Here, Petitioner raised this issue on direct appeal in state court but did not

present the issue to the state court as a federal claim. In his initial brief (Dkt. 14,

Ex. 3 at 6) Petitioner did not cite “in conjunction with the claim the federal source

of law on which he relies” or cite to a federal case which decided this issue, or


2
 Specifically, the jury requested this term be defined. The trial court gave the definition found in
case law. Heck v. State, 774 So.2d 844 (Fla. 4th DCA 2000). The defense lawyer asked for
additional language. See Dkt. 14, Ex. 3 at 6.

                                                 2
even label his claim as a federal issue. See Baldwin, 541 U.S. at 32. Therefore, this

claim is not “exhausted.”

       Furthermore, Petitioner has no available avenue through which he may

properly exhaust his federal claim in the state courts. Therefore, this claim should

be considered procedurally defaulted. Moreover, Petitioner has failed to show

cause for his failure to properly exhaust this claim; and he has not shown he is

entitled to review under any recognized exception to the procedural bar.

Therefore, he is not entitled to federal review of Ground One.

       Concerning this exhaustion requirement it is a long-standing prerequisite

to the filing of a federal habeas corpus petition that the petitioner has exhausted

available state court remedies, 28 U.S.C.§ 2254(b)(1), thereby giving the State

the “‘opportunity to pass upon and correct’ alleged violations of its prisoners’

federal rights.” Duncan v. Henry, 513 U.S. 364, 365 (1995) (quoting Picard v.

Connor, 404 U.S. 270, 275 (1971) (citation omitted)). To satisfy the exhaustion

requirement, the petitioner must “fairly present” his claim in each appropriate

state court, alerting that court to the federal nature of the claim. Id. at 365–66;

O'Sullivan v. Boerckel, 526 U.S. 838, 845; Picard, 404 U.S. at 277–78.

       The Supreme Court has provided the lower courts with guidance for

determining whether a habeas petitioner has met the “fair presentation”

requirement. In Picard v. Connor, the Court held that, for purposes of exhausting


                                          3
state remedies, a claim for relief in habeas corpus must include reference to a

specific federal constitutional guarantee, as well as a statement of the facts which

entitle the petitioner to relief. 404 U.S. at 277. In announcing that “the substance

of a federal habeas corpus claim must first be presented to the state courts,” the

Court rejected the contention that the petitioner satisfied the exhaustion

requirement by presenting the state courts only with the facts necessary to state a

claim for relief. Id. at 278.

       An issue that was not properly presented to the state court and which can

no longer be litigated under state procedural rules is considered procedurally

defaulted, that is, procedurally barred from federal review. See O'Sullivan, 526

U.S. at 839–40, 848; Bailey v. Nagle, 172 F.3d 1299, 1302–03 (11th Cir.

1999). This Court will also consider a claim procedurally defaulted if it was

presented in state court and rejected on the independent and adequate state

ground of procedural bar or default. See Coleman v. Thompson, 501 U.S. 722,

734–35 & n.1 (1991); Caniff v. Moore, 269 F.3d 1245, 1247 (11th Cir. 2001)

(“[C]laims that have been held to be procedurally defaulted under state law

cannot be addressed by federal courts.”); Chambers v. Thompson, 150 F.3d 1324,

1326–27 (11th Cir. 1998) (applicable state procedural bar should be enforced by

federal court even as to a claim which has never been presented to a state court);

accord Tower v. Phillips, 7 F.3d 206, 210 (11th Cir. 1993); Parker v. Dugger,


                                         4
876 F.2d 1470 (11th Cir. 1990), rev'd on other grounds,498 U.S. 308 (1991).

      In the first instance, the federal court must determine whether any future

attempt to exhaust state remedies would be futile under the state's procedural

default doctrine. Bailey, 172 F.3d at 1303. In the second instance, a federal court

must determine whether the state's procedural default ruling rested on adequate

state grounds independent of the federal question. See Harris v. Reed, 489 U.S.

255, 261–62 (1989).

      When presented with a “mixed” petition—one containing both

unexhausted and exhausted claims—a district court is ordinarily required to

either dismiss the petition, Pliler v. Ford, 542 U.S. 225, 227 (2004); Rose v.

Lundy, 455 U.S. 509 (1982), or, in limited circumstances and under the district

court's discretion, “grant a stay and abeyance to allow the Petitioner to exhaust

the unexhausted claim.” Espada v. Sec’y, DOC, No. 2:08-cv-504-FtM-36, 2011

WL 4459169, at *2 (M.D. Fla. Sept. 26, 2011) (citing Rhines v. Weber, 544

U.S. 269, 274 (2005)).

      However, when it is obvious that the unexhausted claims would be

procedurally barred in state court due to a state-law procedural rule, the Eleventh

Circuit has held that a district court can consider the petition but treat those

unexhausted claims as procedurally defaulted. Ogle v. Johnson, 488 F.3d 1364,

1370 (11th Cir. 2007). Additionally, while under the AEDPA a federal court may


                                          5
not grant a habeas petition that contains unexhausted claims, it may deny such a

petition on the merits. LeCroy v. Sec’y, Fla. Dep’t of Corr., 421 F.3d 1237, 1261

n. 26 (11th Cir.2005).

      To overcome a procedural default such that the federal habeas court may

consider the merits of a claim, the petitioner must show cause and prejudice or a

fundamental miscarriage of justice. Tower, 7 F.3d at 210; Parker, 876 F.2d 1470.

“For cause to exist, an external impediment, whether it be governmental

interference or the reasonable unavailability of the factual basis for the claim,

must have prevented petitioner from raising the claim.” McCleskey v. Zant, 499

U.S. 467, 497 (1991) (quoting Murray v. Carrier, 477 U.S. 478, 488, (1986)).

Lack of counsel or ignorance of available procedures is not enough to establish

cause. Tower, 7 F.3d at 210.

     Ground One is not exhausted. It is barred. The Respondent concedes the

remaining grounds (except for Ground Seven discussed below) are exhausted.

  2. INEFFECTIVE ASSISTANCE CLAIMS

     The remainder of the petition (Grounds 2 through 7) asserts claims of

ineffective assistance of counsel. The standard of review on these claims is well

traveled. Counsel is ineffective under the Sixth Amendment if “(1) counsel’s

performance was deficient; and (2) the deficient performance prejudiced the

defense such that petitioner was deprived of a fair trial.” Dill v. Allen, 488 F.3d


                                          6
1344, 1354 (11th Cir. 2007) (citing Strickland v. Washington, 466 U.S. 668, 687

(1984)). In the habeas context, “[t]he question is not whether a federal court

believes the state court’s determination under the Strickland standard was

incorrect but whether that determination was unreasonable—a substantially higher

threshold.” Knowles v. Mirzayance, 556 U.S. 111, 123 (2009) (citation and

internal quotation marks omitted). “If there is ‘any reasonable argument that

counsel satisfied Strickland’s deferential standard,’ then a federal court may not

disturb a state-court decision denying the claim.” Hittson v. GDCP Warden, 759

F.3d 1210, 1248 (11th Cir. 2014) (citation omitted).

      The standard of proof and review are the same in the context of ineffective

assistance of appellate counsel as in the context of ineffective assistance of trial

counsel. Duest v. Singletary, 967 F.2d 472, 477 n.4 (11th Cir. 1992). Petitioner

must first show that his appellate counsel was objectively unreasonable in not

raising the omitted issue. Smith v. Robbins, 528 U.S. 259, 285 (2000). Appellate

counsel who files a merits brief need not and should not raise every non-frivolous

claim. Jones v. Barnes, 463 U.S. 745, 754 (1983) (effective appellate counsel

“winnows out” weaker arguments even though weaker arguments may be

meritorious). The exercise of judgment involved in framing an appeal makes it

“difficult to demonstrate that [appellate] counsel was incompetent” under

Strickland for omitting an argument. Smith v. Robbins, 528 U.S. at 288 (citing


                                           7
Gray v. Greer, 800 F.2d 644, 646 (7th Cir. 1986) (“Generally, only when ignored

issues are clearly stronger than those presented, will the presumption of effective

assistance of counsel be overcome”)); see also Card v. Dugger, 911 F.2d 1494,

1520 (11th Cir. 1990).

       To demonstrate prejudice, Petitioner must establish it was reasonably

probable that, but for counsel's error, he would have prevailed on appeal. Smith v.

Robbins, 528 U.S. at 286. To determine prejudice, the reviewing court must first

review the merits of the claim omitted from the direct appeal. Boland v. Sec’y,

Dept. of Corrs., 278 F. App’x 876, 880 (11th Cir. 2008) (unpublished) (citing

Cross v. United States, 893 F.2d 1287, 1290 (11th Cir. 1990)). That examination

requires the Court determine whether the state court would have applied a

harmless error review. Boland, 278 F. App’x at 879 (citing Heath v. Jones, 941

F.2d 1126, 1136–37 (11th Cir. 1991)). He must satisfy both prongs of the

Strickland test to prevail on a claim of ineffective assistance of appellate

counsel. Strickland, 528 U.S. at 289.

       A. GROUND TWO — FAILURE TO APPEAL “SHOW-UP”
          IDENTIFICATION

      Petitioner claims that his appellate counsel was ineffective for failing to raise

on direct appeal the trial court’s denial of his motion to suppress a “show up”

identification at the scene. Petitioner’s trial counsel moved to suppress the two out

of court identifications as improperly suggestive. The trial court held a hearing on


                                          8
 the motion prior to trial on June 13, 2011. The undersigned has reviewed this

 portion of the trial transcript. Dkt. 14, Vol. II, Tr. 6–54. The “show up” procedure

 at the scene was not unnecessarily suggestive.

        The record shows that a shooting occurred during a dispute in the front yard

 of a trailer where several people were drinking. Two witnesses (nephews of the

 victim) were transported by the police back to the trailer where the shooting

 occurred. Three males and a female remained there. One witness, Agapito, had

 seen the shooter and was able to identify him by a hairstyle distinct from other

 people in the yard during the shooting. The second witness, Reynosa, identified

 the defendant by noting the shooter had a white jacket, unlike anyone else in the

 yard at the time, and the defendant wore a white jacket.3

        The trial court held a full hearing on suggestiveness and found that the out-

 of-court identifications were not suggestive. The two nephews were separated

 from each other in separate squad cars when they each identified Petitioner at the

 scene (from two other males) as the shooter. The nephews testified at trial without

 making in-court identifications, but their out of court identifications were placed

 into evidence. The victim testified at trial and made a clear and unequivocal in-


3Dkt.  14, Vol. III, Tr. 224, 229. Photographs of the suspects were taken at the scene and
displayed to the jury. It was well after midnight and dark when the show-ups occured. The
evidence shows Petitioner was wearing a blue and white striped hoodie. The other male suspects
did not wear white. Likewise, Petitioner had distinctive hair. The two nephews were unable to
state that Petitioner also had facial hair and prominent tattoos on his neck.

                                              9
court identification of the Petitioner as the shooter. The shooter also identified

himself at the scene to the victim and his nephews as “Chorizo.” Dkt. 14, Vol. III,

Tr. 187, 208–09, 223. In a post-arrest statement Petitioner admitted identifying

himself as “Chorizo” to the nephews and victim when they exchanged words

before the shooting. Dkt. 14, Vol IV, Tr. 349.

     In short, a review of the trial court transcript shows that the trial judge did

not err in declining to suppress the out of court identification by the nephews and

the totality of the evidence supports the accuracy of their identification. No

subjective or suggestive police techniques were used. And therefore the appellate

lawyer was not remiss, and certainly not Strickland-ineffective, in failing to assert

this losing issue in the direct appeal.

     B. GROUND THREE — FAILURE TO SEEK SUPPRESSION OF IN-
        COURT IDENTIFICATION BY THE VICTIM

     The shooting victim, Guillermo Flores, identified without hesitation the

Petitioner in court as the man who shot him. Dkt. 14, Vol. III, Tr. 187–190, 201–

202. Flores’ out-of-court identification of Petitioner was not placed before the

jury. In Ground Three, Petitioner contends his trial lawyer was ineffective for

failing to move to suppress the Flores trial testimony identifying the Petitioner as

the shooter. The state court adjudicating this issue in the Rule 3.850 state

proceeding found in part that:




                                          10
          In ground one of his motion, the Defendant alleges counsel was
          ineffective for failing to move to suppress victim Guillermo
          Flores’s in-court and out-of-court identifications of the
          Defendant, because Mr. Flores stated to law enforcement that he
          never saw the gun, that he did not know the shooter, and that his
          nephews Cesar Reynoso and Reynaldo Agapito got a better look
          at the shooter than he did. First, the Court notes that no out-of-
          court identification [by Flores] was introduced at trial. (See trial
          transcript, pp. 181-95). Further, the Court finds the Defendant
          has failed to demonstrate that a motion to suppress the in-court
          identification would have been granted. (See trial transcript, pp.
          181-202). The Court notes that defense counsel cross examined
          Mr. Flores, asking whether he told law enforcement that his
          nephews got a better look at the shooter than he did. (See trial
          transcript, p. 200). After considering the record, the Court finds
          the Defendant is not entitled to relief on ground one.

Dkt. 14, Ex. 12 at 46.

       There were three witnesses who identified Petitioner as the shooter. Flores

did so in court. The nephews’ out-of-court identifications were admitted.

Petitioner cross-examined Flores and got him to admit that he told the detective

that he never saw a gun, and that his two nephews got a better look than he at the

shooter. Flores had a verbal altercation with “Chorizo” before Chorizo shot

Flores.

       The record shows at trial that Petitioner’s lawyer objected when the

prosecutor asked Flores to describe for the jury the person he approached when

walking through the neighborhood (who was Petitioner). And the lawyer again

objected when the prosecutor asked Flores to identify the man from whose arm



                                          11
he thought he saw the gun flash come from. Dkt. 14, Ex. 2, Vol. III, Tr. 184–198,

201.

       This ground fails to establish constitutionally-deficient lawyering.

Petitioner’s trial lawyer made proper evidentiary trial objections to Flores’ in-

court identification. The defense lawyer’s efforts, moreover, were buttressed by

the proper (but unsuccessful) motion and hearing to suppress out-of-court

identifications by the nephews. Yet, Flores was clear and firm in court — he

picked out Petitioner as his shooter.

       C. GROUND FOUR — BAD ADVICE RE: PLEA OFFER

       Petitioner brings as a fourth ground that his trial lawyer was ineffective in

advising him to reject a five-year prison plea offer tendered by the State before

trial. This ground is belied by the full pretrial colloquy on the plea offer in this

record. See Dkt. 14, Vol. II, Tr. 55–57. The post-conviction court held a hearing

on this matter and found:

         In [the next] ground…, the Defendant alleges counsel was
         ineffective for advising the Defendant to reject the State’s offer
         of five years in Florida State Prison followed by probation. The
         Defendant asserts counsel advised him to reject the offer
         because counsel believed he would be able to discredit the
         State’s witnesses on cross-examination, and the Defendant
         would be acquitted at trial.

         At the hearing on the motion, the Defendant testified that he
         refused the State’s offer of five years in Florida State Prison,
         followed by ten years of probation, because counsel advised him


                                          12
         that he could discredit the witnesses and that the Defendant
         would win at trial. The Defendant testified that he would have
         accepted the State’s offer had counsel not advised him that he
         would be acquitted at trial.

         At the hearing, trial counsel Dalton McKeever testified that on
         the morning of trial, he discussed with the Defendant the State’s
         offer of five years in Florida State Prison, followed by, ten years
         of probation, with a waiver of the habitual violent felony
         offender and prison releasee reoffender designations. Mr.
         McKeever testified that the Defendant appeared to understand
         the offer and the consequences if he rejected the offer and lost
         at trial. He testified that he reviewed with the Defendant
         inconsistencies between the witnesses’ statements, and they
         discussed the strengths and weaknesses of the case. Mr.
         McKeever testified that he never made any assurances that they
         would win at trial, and it was the Defendant’s decision to reject
         the State’s offer. The Court finds Mr. McKeever’s testimony
         credible. After considering the Defendant’s motion, testimony
         presented at the evidentiary hearing, and the record, the Court
         finds the Defendant has failed to demonstrate that counsel’s
         performance was deficient. As such, this claim is denied.

Dkt. 14, Ex. 17 at 203–204.
       The state court’s adjudication of the issue raised is well grounded in the

factual record. This ruling is consistent with Strickland. The practice described

by lawyer McKeever is consistent with the undersigned’s extensive knowledge

of criminal procedure practices in the Thirteenth Judicial Circuit. Petitioner is

entitled to no relief on this ground. He was fully informed of the plea offer and

had a full discussion of the merits with his lawyer and so advised the trial judge.

As a recent releasee from Florida prison on a felony, this was not Petitioner’s

first experience with the system. Petitioner also had pending other charges for


                                         13
domestic violence, kidnapping, and aggravated assault, and the plea discussions

also involved a joint package. Dkt. 14, Ex. 15 (2/18/2016 Post-conviction

evidentiary hearing) at 213:5.

     D. GROUNDS FIVE AND SIX — FAILURE TO CROSS DEPUTY ON
        IDENTIFICTON PROCEDURE

      Petitioner’s fifth ground asserts ineffective assistance of trial counsel

involving a failure in cross-examining the deputies who conducted the out-of-court

“show up” identification procedure with the two nephews. These grounds are

sorely weakened by the fact that trial counsel did seek to suppress the nephews’

out-of-court identification as suggestive and did participate capably in an

evidentiary hearing on that motion to suppress. The motion to suppress I.D. was

denied properly.

      Further, there are thus strategic reasons not to “go the suggestiveness route”

before a jury. Before a jury, such a legalistic theme to cross-examine the Deputies

might smack of a technicality. Whether each nephew saw and identified the right

man might be, to the jury, better addressed on cross examination to the nephews

themselves, who claimed no present, in-court ability to identify. Having lost a

motion to suppress, the saliency of this “suggestiveness” issue is much weakened

before a lay jury unaware of constitutional police procedure.

      Nevertheless, the court in the state postconviction proceeding held a hearing

on the matter, finding as to the first nephew:

                                          14
            In [the next] ground, the Defendant alleges counsel was
         ineffective for failing to cross- examine Deputy Billy Ray Nixon
         regarding [the first nephew] witness Reynaldo Agapito’s out-of-
         court identification of the Defendant. The Defendant argues
         counsel should have questioned Deputy Nixon to elicit
         testimony that law enforcement used a suggestive show-up
         identification procedure.

             At trial, the State questioned Deputy Nixon regarding Mr.
         Agapito’s out-of-court identification of the Defendant. (See trial
         transcript, pp. 232-33). The Court notes that prior to trial defense
         counsel moved to suppress Reynaldo Agapito’s and Cesar
         Reynoso’s out-of-court identifications, arguing the procedure
         used was unnecessarily suggestive. (See trial transcript, pp. 5-
         52). However, the Court denied the Defendant’s motion. (See
         trial transcript, pp. 52-53). At trial, counsel cross examined Mr.
         Agapito regarding why he identified the Defendant during the
         show up identification. (See trial transcript, pp. 211-16). After
         considering the record, the Court finds the Defendant has not
         demonstrated that counsel was ineffective for failing to cross
         examine Deputy Nixon regarding the show-up identification. As
         such, ground three is denied.
Dkt. 14, Ex. 12 at 47–48. And the Court made a similar ruling as to the other

deputy and the second nephew:

         [T]he Defendant alleges counsel was ineffective for failing to
         cross-examine Deputy Hector Ortiz regarding [second nephew]
         witness Cesar Reynoso’s out-of-court identification of the
         Defendant. The Defendant argues counsel should have
         questioned Deputy Ortiz to elicit testimony that law
         enforcement used a suggestive show-up identification
         procedure. At trial, the State questioned Deputy Ortiz regarding
         Mr. Reynoso’s out-of-court identification of the Defendant. (See
         trial transcript, pp. 234-37). As noted above, defense counsel
         moved to suppress both Reynaldo Agapito’s and Cesar
         Reynoso’s out-of-court identifications prior to trial, and the
         Court denied the Defendant’s motion. (See trial transcript, pp. 5-
         53). At trial, counsel cross examined Mr. Reynoso regarding

                                         15
             why he identified the Defendant during the show-up
             identification. (See trial transcript, pp. 225-29). After
             considering the record, the Court finds the Defendant has not
             demonstrated that counsel was ineffective for failing to cross
             examine Deputy Ortiz regarding the show-up identification. As
             such, ground four is denied.
    Dkt. 14, Ex. 12 at 48.
         These rulings are sound, and within fair parameters of Strickland. Once the

    trial judge denied the motion to suppress, the “suggestiveness” issue faded

    significantly. Moreover, a fair reading of this record shows the procedures used

    for the nephews’ identification at the scene were not suggestive.4 The trial

    lawyer’s handling of the issue concerning the nephews’ out-of-court

    identifications were not Strickland-deficient, not even close.

         E. GROUND SEVEN — FAILURE TO OBJECT TO TRIAL COURT’S
            ANSWERS TO JURY NOTE QUESTIONS

         Respondent argues that this ground is not exhausted, and that Petitioner has

confused issues in this ground. In Ground Seven (set forth at Dkt. 5-1 at 5),

Petitioner states that the jury sent a question/note, asking “what is meant by

permanent disability or disfigurement?” This relates to the felony battery count,



4
 The show-up was after 2:00 a.m. Dkt. 14, Vol. II, Tr. 6, some two and a half hours after the
shooting; id. at 18. The witnesses were at the hospital with the victim, their uncle. The officers
properly separated the two eyewitnesses so they could not influence each other. Id. The officers
separately drove the witnesses to the scene, a front yard with people in it. The first witness had
no hesitancy in picking out Petitioner. Id. at 9. Several males were present, and the first witness
picked the Petitioner. Id. at 12. The second witness “advised that [Petitioner] looked like the
person that was the shooter.” Id. at 17. Nephew Agapito was “a couple of feet” from the shooter.
Dkt. 14, Vol. II, Tr. 37–38.

                                                16
and Petitioner contends that if the matter were handled effectively, he likely would

have been convicted of the lesser, simple battery, a misdemeanor. This is because

the jury would only find “slight, minor, or moderate harm” and thus would find

simple battery. Dkt. 5-1 at 5.

         Whether a lesser-included finding of simple battery is likely seems quite

    dubious on this record. The offense of conviction was the first lesser from the

    aggravated battery charge. Defendant shot his gun at the victim, two or more

    times.5 According to the victim, he is permanently missing part of the bone

    structure in his foot. The victim testified about a harrowing and difficult, bloody

    injury and debilitating eight-month wheelchair recovery. Dkt. 14, Ex. 2, Vol. III,

    Tr. 189–191. The treating emergency room physician testified that the caliber size

    of the bullet was probably mid-range, Dkt. 14, Ex. 2, Vol. IV, Tr. 313, and there

    were about five broken bullet fragments inside of the victim’s foot, and one small

    bone was broken. Id. at 319. A portion of the bullet remains in the victim’s foot

    which impairs his walking. Dkt. 14, Ex. 2, Vol. III, Tr. 192.

         In any event, the Petition goes on to state that when the jury asked, “what is

    meant by permanent disability or disfigurement?” the judge answered “there is no



5
  Petitioner’s brother and the nephew Reynaldo Agapito testified there were two gunshots. Dkt.
14, Vol. III, Tr. 213. The victim said “a couple of times.” Dkt. 14, Vol. III, Tr. 191–192. No
brass cartridges were found suggesting a revolver was used. In Petitioner’s house trailer, a loaded
revolver was found with two spent cartridges in the wheel, albeit with no usable DNA or prints.
Dkt. 14, Vol. IV, Tr. 275–276; 304–310; 328, 334, 369.

                                                17
legal definition, I can only provide you with what you have been given.” Dkt. 14,

Vol. IV, Tr. 448. Petitioner states that this was error and his lawyer should have

objected. Petitioner states that “the jury did not ask for a legal definition; rather

they asked what is meant by permanent disability or disfigurement.” Petitioner

said this confused the jury and thus they convicted him of the greater offense

(albeit still a lesser-included). But it is clear that there is no such definition in the

Florida jury instructions on battery. The trial judge quite properly answered that

question by stating so and the trial lawyer properly did not object. These words

“permanent disability or disfigurement” are not so obtuse that they were beyond

the jury’s ken.

      In this ground Petitioner also makes an unclear reference to a “read back,”

which is not apparent from the trial record.

                      CERTIFICATE OF APPEALABILITY

      “The district court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant,” and if a certificate is issued, “the

court must state the specific issue or issues that satisfy the showing required by 28

U.S.C. § 2253(c)(2).” Rule 11(a), Rules Governing Section 2254 Proceedings for

the United States District Courts; see Miller-El v. Cockrell, 537 U.S. 322, 336

(2003). To merit a COA, Petitioner must show that reasonable jurists would find

debatable both the merits of the underlying claims and the procedural issues he


                                           18
seeks to raise. See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Eagle v. Linahan, 279 F.3d 926, 935 (11th Cir. 2001). Because he fails to

show that reasonable jurists would debate either the merits of the claims or the

procedural issues, Petitioner is not entitled to either a COA or leave to appeal in

forma pauperis.

      Accordingly, a certificate of appealability is denied. Leave to appeal in

forma pauperis is denied. Petitioner must obtain permission from the circuit court

to appeal in forma pauperis.

                                   CONCLUSION

      For the foregoing reasons, no evidentiary hearing is necessary. The Court

denies Macedo’s Petition with prejudice. The Clerk is directed to enter judgment

accordingly, terminate any pending motions, and close the file.

      DONE AND ORDERED at Tampa, Florida, on February 24, 2020.


                                        /s/ William F. Jung
                                        WILLIAM F. JUNG
                                        UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record
Petitioner, pro se




                                          19
